                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

IN RE:      EXTENDING AUTHORIZATION                  General Order No. 21-9
            FOR CONDUCTING CERTAIN CRIMINAL
            HEARINGS BY VIDEO TELECONFERENCE
            OR TELEPHONE CONFERENCE UNDER
            THE CORONAVIRUS AID, RELIEF, AND
            ECONOMIC SECURITY ACT (CARES ACT),
            H.R. 748
______________________________________________________________________________

     GENERAL PUBLIC ORDER REGARDING COVID-19 VIRUS PUBLIC
EMERGENCY—EXTENDING AUTHORIZATION FOR CONDUCTING CERTAIN
  CRIMINAL HEARINGS BY VIDEO TELECONFERENCING OR TELEPHONE
      CONFERENCING UNDER THE CORONAVIRUS AID, RELIEF, AND
            ECONOMIC SECURITY ACT (CARES ACT), H.R. 748
______________________________________________________________________________

      On March 27, 2020, the President of the United States signed into law

the Coronavirus Aid, Relief, and Economic Security Act, (CARES Act), H.R. 748

(2020). Section 15002(b) of that Act provides for video teleconferencing, or

telephone conferencing if video teleconferencing is not reasonably available, for

certain criminal proceedings if the Judicial Conference of the United States

finds that emergency conditions caused by the COVID-19 outbreak will

materially affect the functioning of either the federal courts generally or a

particular district court, and the chief judge of a court covered by that finding

authorizes video teleconferencing, or telephone conferencing if video

teleconferencing is not reasonably available.

      On March 29, 2020, on the joint recommendation of the chairs of the

Committee on Court Administration and Case Management and the Committee

on Rules of Practice and Procedure, the Judicial Conference of the United

                                         1

          Case 2:00-so-01000 Filed 06/11/21 Page 1 of 7 Document 78
States found, under the CARES Act, that emergency conditions due to the

national emergency declared by the President under the National Emergencies

Act (50 U.S.C. §§1601, et seq.) with respect to COVID-19 have materially

affected and will materially affect the functioning of the federal courts

generally.

      That same day—March 29, 2020—the undersigned issued General Order

20-6, authorizing the use of video teleconferencing, or telephone conferencing if

video teleconferencing was not reasonably available, for the following events

listed in Section 15002(b)(1) of the CARES Act:

           •    Detention hearings under 18 U.S.C. §3142;
           •    Initial appearances under Fed. R. Crim. P. 5;
           •    Preliminary hearings under Fed. R. Crim. P. 5.1;
           •    Waivers of Indictment under Fed. R. Crim. P. 7(b);
           •    Arraignments under Fed. R. Crim. P. 10;
           •    Probation and supervised revocation proceedings under Fed. R.
                Crim. P. 32.1;
           •    Pretrial release revocation proceedings under 18 U.S.C. §3148;
           •    Removal proceedings under Fed. R. Crim. P. 40;
           •    Misdemeanor pleas and sentencings under Fed. R. Crim. P.
                43(b)(2); and
           •    Proceedings under 18 U.S.C. §403 (commonly known as the
                “Federal Juvenile Delinquency Act”), except for contested transfer
                hearings and juvenile delinquency adjudication or trail
                proceedings.

      The undersigned ordered that under Section 15002(b)(4), the video

teleconferencing or telephone conferencing authorized above could take place

only with the consent of the defendant, or the juvenile, after consultation with

counsel.

      As chief judge, and under Section 15002(b)(2), the undersigned also

specifically found that felony pleas under Fed. R. Crim. P. 11 and felony

                                           2

               Case 2:00-so-01000 Filed 06/11/21 Page 2 of 7 Document 78
sentencings under Fed. R. Crim. P. 32 could not be conducted in person

without seriously jeopardizing public health and safety. The undersigned

ordered that if the district judge in a particular case found, for specific reasons,

that a felony plea or sentencing in that case could not be further delayed

without serious harm to the interests of justice, that judge could, with the

consent of the defendant after consultation with counsel, conduct the felony

plea or sentencing by video teleconference, or by telephone conference if video

teleconferencing was not reasonably available.

      Under Section 15002(b)(3) of the CARES Act, the undersigned ordered

that the authorization issued on March 29, 2020 remained in effect for ninety

(90) days unless terminated earlier as described in Section 15002(b)(5). The

undersigned ordered that if the emergency authority had not been terminated

ninety (90) days from the entry of the order, the undersigned would review the

authorization and determine whether to extend it. On June 24, 2020, the

undersigned extended the order for an additional ninety (90) days. On

September 22, 2020, the undersigned extended the order for another ninety-

day (90) period. On March 16, 2021, the undersigned extended the order for

another ninety-day (90) period.

      As of June 11, 2021—four hundred thirty-nine days from the date the

undersigned issued General Order 20-6—the emergency authority has not been

terminated. On February 24, 2021, the President notified Congress that the

pandemic continues to cause significant risk to the public health and safety of

the nation. On February 26, 2021, the President published formal notice in the


                                         3

          Case 2:00-so-01000 Filed 06/11/21 Page 3 of 7 Document 78
Federal Register continuing the national emergency concerning COVID-19.

https://www.federalregister.gov/documents/2021/02/26/2021-

04173/continuation-of-the-national-emergency-concerning-the-coronavirus-

disease-2019-covid-19-pandemic.

      On March 29, 2020—the date the undersigned issued the original

authorization—there had been 1,112 confirmed cases of COVID-19 in the state

of Wisconsin; as of June 11, 2021, there have been over 611,000, with over

7,000 deaths. https://www.dhs.wisconsin.gov/covid-19/index.htm.

Nationwide there have been over 33,000,000 confirmed cases and almost

600,000 deaths. https://covid.cdc.gov/covid-data-tracker/#datatracker-home.

In Wisconsin, the percentage of positive test results has hovered between 1.2%

and 1.5% over the past several weeks. https://www.dhs.wisconsin.gov/covid-

19/data.htm. Hospital beds are at 84.1% capacity and ICU beds at 84.9%

capacity (although only 15.8% of ventilators are in use and only 13.7% of

hospitals are at overall peak capacity). https://www.dhs.wisconsin.gov/covid-

19/hosp-data.htm. The Wisconsin Department of Health Services continues to

advise citizens to avoid crowded and poorly ventilated indoor spaces, to

practice social distancing, to wear masks or face coverings, to wash their hands

frequently, to stay at home when sick, to get tested if they have symptoms of

the virus or have been exposed to it and to get vaccinated.

https://www.dhs.wisconsin.gov/covid-19/protect.htm. The Centers for Disease

Control and Prevention make similar recommendations.

https://www.cdc.gov/coronavirus/2019-ncov/your-health/need-to-know.html.


                                       4

          Case 2:00-so-01000 Filed 06/11/21 Page 4 of 7 Document 78
      There has been progress. The number of confirmed positive cases and

deaths in Wisconsin has decreased dramatically from the date of the court’s

last order extending CARES Act authorization. Three vaccines have been

approved for public use; as of June 10, 2021, 48.7% of Wisconsin residents

have received at least one dose of vaccine and 43.4% have been fully

vaccinated. https://www.dhs.wisconsin.gov/covid-19/vaccine-data.htm. In

Wisconsin, anyone age twelve or older is eligible to be vaccinated.

https://www.dhs.wisconsin.gov/covid-19/parents.htm. But there remains

substantial virus activity in the community, with hundreds of people testing

positive daily and daily reports of COVID-19 deaths.

      In the past fifteen months, courts in the Eastern District of Wisconsin

have closed buildings to the public (although the buildings now have reopened

under severe restrictions), implemented teleworking and made liberal use of the

CARES Act authority to hold hearings via videoconference and telephone

conference. They have cautiously reopened buildings under restrictions

regarding masks and social distancing. Although the courts are implementing

protocols to enable them to minimize the risks attendant to holding a limited

number of in-person hearings, the ongoing public health threat continues to

materially affect the functioning of the courts and requires that the courts

continue to rely heavily on the ability to conduct hearings remotely via

videoconference or telephone conference to protect the health and safety of all

court users.

      Under §15002(b)(3)(A), the undersigned has reviewed the March 29,


                                        5

          Case 2:00-so-01000 Filed 06/11/21 Page 5 of 7 Document 78
2020, June 24, 2020, September 22, 2020, December 18, 2020 and March 15,

2021 authorizations, and has determined for the above reasons that re-

authorization for another ninety (90) days is warranted and necessary.

Accordingly, the undersigned extends the authorization of courts in the

Eastern District of Wisconsin to utilize video teleconferencing, or telephone

conferencing if video teleconferencing is not reasonably available, for the

following events listed in Section 15002(b)(1) of the CARES Act:

         •    Detention hearings under 18 U.S.C. §3142;
         •    Initial appearances under Fed. R. Crim. P. 5;
         •    Preliminary hearings under Fed. R. Crim. P. 5.1;
         •    Waivers of Indictment under Fed. R. Crim. P. 7(b);
         •    Arraignments under Fed. R. Crim. P. 10;
         •    Probation and supervised revocation proceedings under Fed. R.
              Crim. P. 32.1;
         •    Pretrial release revocation proceedings under 18 U.S.C. §3148;
         •    Removal proceedings under Fed. R. Crim. P. 40;
         •    Misdemeanor pleas and sentencings under Fed. R. Crim. P.
              43(b)(2); and
         •    Proceedings under 18 U.S.C. §403 (commonly known as the
              “Federal Juvenile Delinquency Act”), except for contested transfer
              hearings and juvenile delinquency adjudication or trail
              proceedings.

      Under Section 15002(b)(4), the video teleconferencing or telephone

conferencing authorized above may take place only with the consent of the

defendant, or the juvenile, after consultation with counsel.

      As chief judge, and under Section 15002(b)(2), the undersigned

specifically finds that felony pleas under Fed. R. Crim. P. 11 and felony

sentencings under Fed. R. Crim. P. 32 cannot be conducted in person without

seriously jeopardizing public health and safety. If the district judge in a

particular case finds, for specific reasons, that a felony plea or sentencing in

                                         6

             Case 2:00-so-01000 Filed 06/11/21 Page 6 of 7 Document 78
that case cannot be further delayed without serious harm to the interests of

justice, that judge may, with the consent of the defendant after consultation

with counsel, conduct the felony plea or sentencing by video teleconference, or

by telephone conference if video teleconferencing is not reasonably available.

      Under Section 15002(b)(3) of the CARES Act, the undersigned orders that

this extended authorization remains in effect for ninety (90) days unless

terminated earlier as described in Section 15002(b)(5). If the emergency

authority had not been terminated ninety (90) days from the entry of the order,

the undersigned will review the authorization and determine whether to extend

it.

      Dated in Milwaukee, Wisconsin this 11th day of June, 2021.

                                     BY THE COURT:


                                     ______________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        7

          Case 2:00-so-01000 Filed 06/11/21 Page 7 of 7 Document 78
